DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 03 January 2022.  As directed by the amendment: claims 16, 19, 22, 27, 29-31, 33, 34, and 36-39 have been amended; claims 17, 18, 32, and 35 have been cancelled; and no claims have been added. Thus, claims 16, 19-31, 33, 34, and 36-39 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection made in the previous office action.
Reasons for Allowance
Claims 16, 19-31, 33-34, and 36-39 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Nielsen et al (US 2011/0295215), fails to disclose or make obvious a device as described in claim 16. Specifically, Nielsen fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with a second logic circuit (of the pen) “to capture dose dispensing related data from the drive mechanism and to transmit captured data to the first logic circuit via the first cap electrode and the housing electrode.” Nielsen teaches a second logic circuit that “transmit[s] data to an external receiver” (¶0033) but has no reason to send such information to a first logic circuit of a protective cap. The protective cap instead has its own circuit to detect the presence of the cap and monitor adherence (¶0097). It would not be obvious to a person of ordinary skill in the art to send dose-related data to the cap because doing so would be a redundant step with no clear motivation.
The closest prior art of record, Nielsen, fails to disclose or make obvious a device as described in claim 31. Specifically, Nielsen fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with a second electronic circuit comprising “a second logic circuit configured to capture dose dispensing related data from the drive mechanism” and “configured to transmit the captured data to the first logic circuit” with a first electronic circuit “attached to the cap body” and 
The closest prior art of record, Nielsen, fails to disclose or make obvious a device as described in claim 34. Specifically, Nielsen fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with a logic circuit (of the pen) “to capture dose dispensing related data from the drive mechanism and to transmit captured data to the protective cap when the protective cap is attached to the housing.” Nielsen teaches a logic circuit on an injection device that “transmit[s] data to an external receiver” (¶0033) but has no reason to send such information to a first logic circuit of a protective cap. The protective cap instead has its own circuit to detect the presence of the cap and monitor adherence (¶0097). It would not be obvious to a person of ordinary skill in the art to send dose-related data to the cap because doing so would be a redundant step with no clear motivation.
The closest prior art of record, Nielsen, fails to disclose or make obvious a device as described in claim 39. Specifically, Nielsen fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with a second logic circuit (of the pen) “to transmit the captured data to the electronic circuit of the protective cap when the protective cap is attached to the dispensing end of the elongated housing.” Nielsen teaches a second logic circuit that “transmit[s] data to an external receiver” (¶0033) but has no reason to send such information to a first logic circuit of a protective cap. The protective cap instead has its own circuit to detect the presence of the cap and monitor adherence (¶0097). It would not be obvious to a person of ordinary skill in the art to send dose-related data to the cap because doing so would be a redundant step with no clear motivation. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 39.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 16, 31, 34, or 39. Claims 19-30, 33, and 36-38 are allowed for incorporating the above allowable limitations due to the their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783